EXAMINERS COMMENT
The 08/01/2022 IDS has been considered and entered as indicated below.  Further an additional cursory search was conducted and the following observations are made.

First, ONLY foreign application WO 2019023416 A1 cited in said 08/01/2022 IDS appears to contain or preempt the use of “fiducials”.  However, WO 2019023416 A1 appears to be a foreign counterpart to the instant application because it claims priority to the instant application as indicated by the screen capture below.


    PNG
    media_image1.png
    291
    591
    media_image1.png
    Greyscale


Second, none of the other cited prior art teaches or renders obvious inter alia the use of fiducials on the remotely operated vehicle (ROV), let alone a “calibrated video feed” inside of a “nuclear reactor vessel” and all that connotes.

In conclusion, the claims remain allowable for at least the reasons above as well as those set forth in the previous 05/27/2022 Notice of Allowance incorporated herein by reference.  
Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 08/01/2022 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876. The examiner can normally be reached MON-THUR 7-5:30PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER B LONSBERRY can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/            Examiner, Art Unit 3665
20220804